Citation Nr: 0032773	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected burial benefits and 
plot or interment allowance.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946 and from July 1946 to July 1947.  He died in April 
1998.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death; and an August 1998 decision that denied 
the appellant's application for non-service-connected burial 
benefits and plot or interment allowance.  

The issue of entitlement to non-service-connected burial 
benefits and plot or interment allowance will be addressed in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on April [redacted], 1998; the certificate of 
death indicated that the cause of death was lung cancer.  It 
was also noted that tobacco use contributed to the cause of 
death.  

3.  At the time of his death, service connection had been 
established for psychoneurosis anxiety somatization with 
history of syncope, which was assigned a 30 percent 
disability rating; he did not have any claims pending upon 
his death.  

4.  The appellant's claim for dependency and indemnity 
compensation was received by the RO on June 18, 1998.  

5.  The veteran's lung cancer was not clinically manifested 
until many years after service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 
1137, 1310, 5103A, 5107, 7104 (West 1991 & Supp. 2000; 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000); 114 
Stat. 2096); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309(a), 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran had active military 
service during World War II.  

In a February 1967 rating decision, the RO granted service 
connection for anxiety reaction, and assigned a 
noncompensable disability rating effective October 26, 1966.  

In a June 1974 rating decision, the RO recharacterized the 
veteran's psychiatric disability as psychoneurosis anxiety 
somatization with history of syncope; and granted a 30 
percent rating, effective September 10, 1973.  This rating 
remained in effect until the veteran's death in June 1998.  
He had no other service-connected disabilities.  

In December 1991, the veteran filed an application for 
compensation or pension.  He indicated that he developed lung 
disease in 1977 and cancer in 1978, 1981, and 1984.  In a 
February 1992 letter, the RO informed him that he was 
entitled to receive pension benefits; however, his 
compensation from his service-connected disability was 
greater.  Therefore, it was not to his advantage to receive 
the pension benefits at that time.  The veteran did not 
appeal this decision.  

A certificate of death indicates that the veteran died, at 
home, on April [redacted], 1998.  The cause of death was listed as 
lung cancer.  The approximate interval between the onset of 
the lung cancer and the veteran's death was estimated to be 
18 years.  It was noted that tobacco use contributed to the 
cause of death.  Another significant condition which 
contributed to death but did not result in the underlying 
cause of death was chronic obstructive airway disease.  

The appellant submitted applications for burial benefits and 
for dependency and indemnity compensation.  The application 
for dependency and indemnity compensation was signed by the 
appellant on May 28, 1998, and was stamped received by the RO 
on June 18, 1998.  

In a June 1999 statement, the veteran's brother reported that 
the veteran began smoking cigarettes during his military 
service.  He recalled that the veteran had been unable to 
quit smoking, and as far as he knew, had smoked most of his 
life.  

In her June 1999 substantive appeal, the appellant asserted 
that the veteran began smoking in service; and that this 
addiction led to the development of lung cancer.  She noted 
that his death certificate indicated that smoking contributed 
to the cause of the veteran's death, and that he had been 
treated at the VA hospital and the University Hospital for 
his lung cancer as well as his service-connected disability.  
She stated that these records showed that smoking was the 
cause of the veteran's cancer.  She indicated that she wanted 
a hearing before a Veterans Law Judge at the local office.  

In a January 2000 deferred rating decision, it was noted that 
the appellant had called to notify the RO that she no longer 
wished to have a personal hearing.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

Initially, the Board notes that, there has been a significant 
change in the law during the pendency of the appellant's 
appeal on the issue of entitlement to service connection for 
the cause of the veteran's death.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In pertinent part, the following new sections with respect to 
the duty to assist and the development of claims have been 
promulgated:  

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).   

In light of the law outlined above, it would appear that the 
appellant's case should be remanded to the RO for further 
development, including obtaining relevant medical records and 
an opinion.  Nevertheless, the Board points out that, 
effective on June 9, 1998, the Transportation Equity Act for 
the 21st Century was enacted.  This Act amended 38 U.S.C.A. 
§§ 1110 and 1131 to prohibit the payment of VA compensation 
for a disability resulting from the use of tobacco products.  
On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was struck out.  The amendments to §§ 1110 and 1131 were 
nullified.  However, the Act added 38 U.S.C.A. § 1103 which 
prohibits service connection for disability or death on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during the veteran's active 
service, but does not preclude service connection for disease 
or injury which became manifest during service or to the 
requisite degree of disability during any applicable 
presumptive period.  This law is only applicable to claims 
filed after June 9, 1998.  That is, for claims filed after 
June 9, 1998, the grant of service connection is prohibited 
for death on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during the 
veteran's active service.  38 U.S.C.A. § 1103 (West 1991 & 
Supp. 2000).  

The appellant's claim was signed on May 28, 1998, but was not 
received by the RO until June 18, 1998.  Thus, the provisions 
of 38 U.S.C.A. § 1103 apply and, in the absence of evidence 
that the veteran's fatal disease, i.e., lung cancer, was 
manifested in service or one year after his discharge, the 
appellant's claim must be denied.  The appellant has not 
asserted that the veteran's lung cancer had its onset in 
service or within the one year presumptive period post-
service.  Furthermore, in an application for pension benefits 
filed prior to his death, the veteran indicated that his lung 
disease and cancer were first diagnosed in the 1970's, many 
years after his active military service; and his death 
certificate reported that the lung cancer had its onset 
approximately 18 years prior to the veteran's death.  
Accordingly, there is no reasonable possibility that the 
appellant's claim would be successful even if any further 
development were initiated by VA in accordance with the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(a)(2)).  

In conclusion, although we are very sympathetic with the 
appellant's loss of her husband, the Board notes that, the 
Court of Appeals for Veterans Claims has held that in cases 
where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the present 
case, 38 U.S.C.A. § 1103, which is applicable to the 
appellant's claim, specifically prohibits the payment of 
benefits for a veteran's death on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products during the veteran's active service.  Therefore, 
there is a lack of entitlement under the law and the claim 
must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

With her initial application for entitlement to burial 
benefits, the appellant included a copy of the bill from the 
funeral home which indicated that an outstanding balance of 
$410.00 remained.  She also included copies of checks from 
various insurance companies which directed payments directly 
to the funeral home in various amount which totaled 
$4,500.00.  

In an August 1998 letter, the RO informed the appellant that 
her claim for non-service-connected burial allowance could 
not be paid because the record indicated that the bill had 
not been fully paid.  Therefore, the funeral director was the 
proper claimant.  She was provided forms to reapply for the 
allowance at any time within two years from the date of the 
veteran's permanent burial or cremation.  It was also noted 
that the form should be accompanied by a receipted funeral 
bill showing the name of the person for whom the services 
were performed, the name of the person who paid the funeral 
bill, and whether it was paid in full or the amount of the 
remaining balance.  

In October 1998, the appellant's son submitted an application 
for burial benefits.  He included a copy of the bill from the 
funeral home which indicated that it had been paid in full by 
him.  

In a May 1999 letter, the RO informed the appellant's son 
that payment of $450.00 for burial allowance and plot or 
interment allowance for the veteran's non-service connected 
death had been authorized to him.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of preparing the body and transporting it to the 
place of permanent burial.  38 U.S.C.A. § 2302 (West 1991); 
38 C.F.R. § 3.1600(b) (2000).  Payment is authorized to the 
person or entity who incurred the expenses.  38 C.F.R. 
§ 3.1600(f) (2000).  

Claims for burial allowance and plot or interment allowance 
may be executed by the funeral director, if the entire bill 
or any balance is unpaid; the individual whose personal funds 
were used to pay the expenses, or the executor or 
administrator of the estate of the veteran or the estate of 
the person who paid the expenses.  38 C.F.R. § 3.1601(a)(1), 
(2) (2000).  If two or more persons expended funds, the 
burial and plot or interment allowance will be divided among 
such persons in accordance with the proportionate share paid 
by each, unless waiver is executed in favor of one of such 
persons by the other person or persons involved.  38 C.F.R. 
§ 3.1602(a) (2000).  

A contract or policy which provides for payment at death of a 
specified amount to a designated beneficiary other than the 
person rendering burial and funeral services will not bar 
payment of the burial allowance to the beneficiary even 
though the organization issuing the contract or policy 
retains an option to make payment direct to the person 
rendering burial and funeral services.  38 C.F.R. 
§ 3.1604(a)(1) (2000).  

Both the appellant and her son submitted claims for 
entitlement to non-service-connected burial benefits and plot 
or interment allowance, and the benefit was awarded to the 
son based on the fact that he submitted a final statement 
from the funeral home indicating that the bill had been paid 
in full by him.  However, it does not appear that the RO 
considered whether or not the benefit should have been split 
between the two parties, or whether the appellant's payment 
for some of the expenses through insurance proceeds would 
qualify as payment from her personal funds.  Therefore, the 
Board finds that futher development is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the appellant 
and obtain any relevant information 
related to the insurance policies that 
provided payment for the veteran's 
funeral services.  The RO should also 
obtain a complete itemized bill from the 
funeral home which contains specific 
information relating to the amount of 
money provided by both the appellant and 
her son for the services rendered.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should review the 
additional evidence obtained, and 
readjudicate the claim for entitlement to 
non-service-connected burial benefits and 
plot or interment allowance, with full 
consideration of all relevant 
regulations, including 38 C.F.R. 
§§ 3.1602(a) and 3.1604(a)(1) (2000).  If 
any further development is indicated, it 
should be accomplished.  If the claim 
remains denied, the appellant and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, she is advised that she 
has the right to submit additional evidence and argument on 
the matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 



